 1
     STEVEN L. CRAWFORD #166488
 2   Law Office of Steven L. Crawford
     192 North 11th
 3   Grover Beach, CA 93433
     Tel: 805-458-6312
 4   Fax: 805-489-2001
 5
     Attorney for Defendant
 6             Silviano Madrigal-Herrera
 7

 8
                   IN THE UNITED STATES DISTRICT COURT
 9                FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,      )   Case No.   1:17CR00192 DAD
                                    )
12             Plaintiff,           )
                                    )   STIPULATION AND PROPOSED ORDER
13       vs.                        )   TO CONTINUE SENTENCING
                                    )
14   SILVIANO MADRIGAL-HERRERA,     )
                                    )   Judge: Honorable DALE A. DROZD
15             Defendant.           )
                                    )
16

17

18
     TO: THE HONORABLE DALE A. DROZD, United States District Court
19   Judge for The Eastern District of California.

20       IT IS HEREBY STIPULATED by and between the parties in this
21   action that the current dates set sentencing in this matter be

22
     vacated and a new date set for October 28, 2019 at 10 am or as
     soon thereafter as the court is available.
23
         This stipulation is needed based on the fact that defense
24
     counsel did not receive the draft PSR in this matter and was not
25
     able to file Objections or a Sentencing Memorandum and counsel
26
     would like to do so. In addition, defense counsel has been
27   coordinating with AUSA Laurel Montoya to have my client debrief
28   pursuant to the safety valve provisions in the USSG. Both
     parties agree this continuance is necessary in this case to make


                                    - 1
 1   sure the Court has all the information it needs to properly
 2   sentence this defendant. Lastly, this case involves the newly
 3   enacted reform commonly referred to as “First Step Act” and

 4
     counsel has been working diligent to ensure it is properly
     utilized or applied in this case.
 5
          I believe that time has been waived in this matter but out
 6
     of an abundance of caution, the defendant, SILVIANO MADRIGAL-
 7
     HERRERA, hereby waives time for sentencing up to and including
 8
     the new date of October 28, 2019.
 9

10   Respectfully submitted,
11

12                                        /S/ Steven L. Crawford
                                     STEVEN L. CRAWFORD, Attorney for
13                                   Silviano Madrigal-Herrera
14
                                          /s/ Laurel Montoya
15                                   Laurel Montoya, Assistant United
                                     States Attorney
16

17

18                                   ORDER

19        Pursuant to the parties’ stipulation the sentencing date in
20
     this matter is continued from September 30, 2018 to October 28,
21
     2019, at 10:00 a.m. in the courtroom of the undersigned.
22

23   IT IS SO ORDERED.
24
       Dated:   September 27, 2019
25                                       UNITED STATES DISTRICT JUDGE
26

27

28




                                      - 2
